DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 6 has been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 18, 2022 to Group I and Species B.

Claim Interpretation
	The claims recite “degrees of freedom” which in the field of robotics is being interpreted as meaning the total number of independent displacements or aspects of motion (ex. about a rotary joint or a linear displacement). Note that a tool may operate in two dimensions but have more than three degrees of freedom.
	Note that the recited degrees of freedoms can be located within the base (Fig. 4), and/or within the insertion tool (see par. 39, Fig. 3).
	Claims 5 and 24 recite “a controller” with a configuration programmable for steps of “receiving data…” and “providing…”. The recitation of these programmable steps have interpreted as being intended results which can be met by a device that would be able to be programmed to perform the function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, 10, 20-26, 28 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "at least two degrees of freedom" in line 3.  Since claim 1 already recites “at least two degrees of freedom” and claim 2 does not use proper antecedent basis, it is unclear whether claim 2 is referencing the already established “at least two degrees of freedom”, or other degrees of freedom. Furthermore, claim 3 recites “at least four degrees of freedom”, and claim 4 recites “at least six degrees of freedom”, which also raise addition antecedent basis since it is unclear whether these are other degrees of freedoms, or referencing the already established “degrees of freedom”.
Similarly, claim 22 recite “at least four degrees of freedom”, and claim 23 recites “at least six degrees of freedom”, which also raise addition antecedent basis since it is unclear whether these are other degrees of freedoms, or referencing the already established “degrees of freedom”.
Claim 20 recites “an insertion tool arm comprising… a base coupled to the insertion tool arm”. It is unclear what the claimed arrangement is and whether the base is part of the “insertion tool arm” or the “insertion tool”.
Claims 3-5, 10, 21-26, 28 and 29 are indefinite based on their dependence on the above claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 20-24, and 28-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hatcher (US 2014/0055596).
In regards to claim 1, Hatcher discloses an insertion tool (40) for an engine (20) defining an access opening (“entry access inspection point) and comprising a component (ex. compressor 22, Fig. 1, also see combustor, par. 32) defining at least in part a cavity (Fig. 1), the insertion tool comprising: 
an insertion tool arm (42) comprising a plurality of segments (44, par. 34), the insertion tool arm configured for insertion through the access opening into the cavity and the plurality of segments configured to be in a fixed position relative to one another within the cavity (Fig. 1); and 
a base (70) coupled to the insertion tool arm (42) and configured to be positioned outside the cavity (Fig. 1) and to move the insertion tool arm along at least two degrees of freedom (Fig. 2).
In regards to claim 2, Hatcher discloses the insertion tool arm further comprises a position sensor (50) configured to sense a location of the insertion tool arm within the cavity, and wherein the base is configured to move the insertion tool arm along at least two degrees of freedom in response to data received from the position sensor (Figs. 2, 4-5, 10).
In regards to claim 3, Hatcher discloses the base is configured to move the insertion tool arm along at least four degrees of freedom at least in part in response to data received from the position sensor (Figs. 2-3, note that the arm 42 is shown with rotary joints 46 with pivot angle θ).
In regards to claim 4, Hatcher discloses the base is configured to move the insertion tool arm along at least six degrees of freedom at least in part in response to data received from the position sensor (Figs. 2-3, note that the arm 42 is shown with rotary joints 46 with pivot angle θ).
In regards to claim 5, Hatcher discloses a controller (110) operably coupled (via 100) to the position sensor and the base (Fig. 10). Additionally, Hatcher discloses the controller arrangement programmable to achieve the intended results of (1) receiving data from the position sensor (90, 90’, see Fig. 10) and (2) providing control decisions (ex. par. 45) to the base (via 100) in response to the data received from the position sensor (see Fig. 10).
In regards to claim 7, Hatcher discloses the base is capable of being mounted at a location separate from the engine (Figs. 1, 4-5).
In regards to claim 28, Hatcher discloses the position sensor is coupled to one of the plurality of segments (via mechanical connections, Fig. 2).
In regards to claim 29, Hatcher discloses the position sensor is separate from the plurality of segments (Fig. 2, note that the position sensor 50 is separated from segments by intermediate members).
In regards to claim 20, Hatcher discloses a gas turbine engine assembly (20) comprising 
a section defining an access opening (“entry access inspection point”); 
a component (ex. 22, also see 32) defining at least in part a cavity (ex. Fig. 1); and 
an insertion tool (40) comprising
an insertion tool arm (42) comprising
a plurality of segments (44), the insertion tool arm configured for insertion through the access opening into the cavity and the plurality of segments configured to be in a fixed position relative to one another within the cavity (Fig. 1); and 
a base (70) coupled to the insertion tool arm and configured to be positioned outside the cavity and to move the insertion tool arm along at least two degrees of freedom (Figs. 1-5).
In regards to claim 21, Hatcher discloses the insertion tool arm further comprises a position sensor (50) configured to sense a location of the insertion tool arm within the cavity, and wherein the base is configured to move the insertion tool arm along the at least two degrees of freedom in response to data received from the position sensor (Figs. 2, 4-5, 10).
In regards to claim 22, Hatcher discloses  the base is configured to move the insertion tool arm along at least four degrees of freedom (Figs. 2-3, note that the arm 42 is shown with rotary joints 46 with pivot angle θ).
In regards to claim 23, Hatcher discloses the base is configured to move the insertion tool arm along at least six degrees of freedom (Figs. 2-3, note that the arm 42 is shown with rotary joints 46 with pivot angle θ).
In regards to claim 24, Hatcher discloses a controller (110) operably coupled (via 100) to the position sensor and the base (Fig. 10). Additionally, Hatcher discloses the controller arrangement programmable to achieve the intended results of (1) receiving data from the position sensor (90, 90’, see Fig. 10) and (2) providing control decisions (ex. par. 45) to the base (via 100) in response to the data received from the position sensor (see Fig. 10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7, 10, 20-24, and 28-29 is/are also rejected under 35 U.S.C. 103 as being unpatentable over Walters (US 2019/0308319) in view of Hannott (US 2012/0312103).
In regards to claim 1, Walters discloses an insertion tool (100), the insertion tool comprising: 
an insertion tool arm (130); and 
a base (108) coupled to the insertion tool arm (130) and configured to be positioned outside a cavity (Figs. 1-2) and to move the insertion tool arm along at least two degrees of freedom (par. 21, Fig. 2).
Note that the insertion tool 100 is capable of being used in an engine (see Fig. 1) which defines an access opening and a component defining at least in part a cavity. The insertion tool is used for inspecting and manipulating blades/vanes of a gas turbine within a cavity defined by the casing, and appears capable of the intended use recited in the claims.
Walters does not disclose the insertion tool arm with a plurality of segments, the insertion tool arm configured for insertion through the access opening into the cavity and the plurality of segments configured to be in a fixed position relative to one another within the cavity.
	Hannott discloses an insertion tool arm (1) for insertion into a cavity of an engine (Fig. 7) with a plurality of segments (5), the insertion tool arm configured for insertion through the access opening into a cavity and the plurality of segments configured to be in a fixed position relative to one another within the cavity (Fig. 7-10).
	Walters discloses an insertion tool with different tool arms for inspecting and repairing a gas turbine, however does not disclose an insertion tool arm with a plurality of segments, the insertion tool arm configured for insertion through the access opening into the cavity and the plurality of segments configured to be in a fixed position relative to one another within the cavity. Hannott, which is analogous art, discloses an insertion tool arm that enables targeted maneuvering of long inspection devices in spaces that are difficult to access (par. 38) and examines components in a quick and effective manner (par. 39). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the insertion tool of Walters by providing the insertion tool arm with a plurality of segments, the insertion tool arm configured for insertion through the access opening into the cavity and the plurality of segments configured to be in a fixed position relative to one another within the cavity, as taught by Hannott, to enable targeted maneuvering of long inspection devices in spaces that are difficult to access (par. 38) and to examine in a quick and effective manner (Hannott par. 39).
	In regards to claim 2, the modified insertion tool of Walters comprises the insertion tool arm further comprises a position sensor (“camera”, Walters pars. 27, 32, Hannott par. 81) configured to sense a location of the insertion tool arm within the cavity, and wherein the base is configured to move the insertion tool arm along at least two degrees of freedom in response to data received from the position sensor (Walters pars. 27, 32 via controller 106).

In regards to claim 3, the modified insertion tool of Walters comprises the base (Walters 108) is configured to move the insertion tool arm along at least four degrees of freedom at least in part in response to data received from the position sensor (Walters pars. 21, 32).
In regards to claim 4, the modified insertion tool of Walters comprises the base is configured to move the insertion tool arm along at least six degrees of freedom at least in part in response to data received from the position sensor (Walters pars. 21, 32).
	In regards to claim 5, the modified insertion tool of Walters comprises a controller (Walters 106) operably coupled to the position sensor (Walters 130) and the base (108 via network, Walter par. 32). Walters discloses the arrangement programmable for receiving data from the position sensor (Walter par. 32) and providing control decisions to the base in response to the data received from the position sensor (Walter par. 32).
	In regards to claim 7, the modified insertion tool of Walters comprises the base is configured to be mounted at a location separate from the engine (Walters Figs. 1, 2).
	In regards to claim 10, the modified insertion tool of Walters comprises the base is further configured to change a length of the insertion tool arm within the cavity in response to data received from the position sensor (Hannott, Figs. 7-10).
	In regards to claim 28, the modified insertion tool of Walters comprises the position sensor is coupled to one of the plurality of segments (Hannott Fig. 5, par. 94 “fixed anchored”).
	In regards to claim 29, the modified insertion tool of Walters comprises the position sensor (32) is separate from the plurality of segments (separated by cable in Fig. 5).
In regards to claim 20, Walters discloses a gas turbine engine assembly (par. 2) comprising 
a section; 
a component (compressor or turbine, par. 19) defining at least in part a cavity; and 
an insertion tool comprising 
an insertion tool arm (100) comprising a base (108) coupled to the insertion tool arm (ex. 130) and configured to be positioned outside the cavity (Figs. 1-2) and to move the insertion tool arm along at least two degrees of freedom (Walters par. 21).
Walters does not disclose the gas turbine with the section defining an access opening, the insertion tool arm comprising a plurality of segments, the insertion tool arm configured for insertion through the access opening into the cavity and the plurality of segments configured to be in a fixed position relative to one another within the cavity. 
	Hannott discloses a section defining an access opening for an insertion tool arm (1) with a plurality of segments (5), the insertion tool arm configured for insertion through the access opening into a cavity and the plurality of segments configured to be in a fixed position relative to one another within the cavity (Fig. 7-10).
	Walters discloses a gas turbine assembly with an insertion tool with different tool arms for inspecting and repairing a gas turbine, however does not disclose an insertion tool arm with a plurality of segments, the insertion tool arm configured for insertion through the access opening into the cavity and the plurality of segments configured to be in a fixed position relative to one another within the cavity. Hannott, which is analogous art, discloses an insertion tool arm that enables targeted maneuvering of long inspection devices in spaces that are difficult to access (par. 38) and examines components in a quick and effective manner (par. 39). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the gas turbine engine assembly of Walters by providing the gas turbine with the section defining an access opening, the insertion tool arm comprising a plurality of segments, the insertion tool arm configured for insertion through the access opening into the cavity and the plurality of segments configured to be in a fixed position relative to one another within the cavity, as taught by Hannott, to enable targeted maneuvering of long inspection devices in spaces that are difficult to access (par. 38) and to examine in a quick and effective manner (Hannott par. 39).
	In regards to claim 21, the modified assembly of Walters comprises the insertion tool arm further comprises a position sensor (“camera”, Walters pars. 27, 32, Hannott par. 81) configured to sense a location of the insertion tool arm within the cavity, and wherein the base is configured to move the insertion tool arm along at least two degrees of freedom in response to data received from the position sensor (Walters pars. 27, 32 via controller 106).
In regards to claim 22, the modified assembly of Walters comprises the base (Walters 108) is configured to move the insertion tool arm along at least four degrees of freedom (Walters pars. 21).
In regards to claim 23, the modified assembly of Walters comprises the base is configured to move the insertion tool arm along at least six degrees of freedom (Walters pars. 21).
	In regards to claim 24, the modified assembly of Walters comprises a controller (Walters 106) operably coupled to the position sensor (Walters 130) and the base (108 via network, Walter par. 32). Walters discloses the arrangement programmable for receiving data from the position sensor (Walter par. 32) and providing control decisions to the base in response to the data received from the position sensor (Walter par. 32).

Claim(s) 8 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walters (US 2019/0308319) in view of Hannott (US 2012/0312103), and in further view of Buckingham (US Patent 8,374,722).
In regards to claims 8 and 25, the modified tool and assembly of Walters, contains all of claimed elements as set forth in the rejection of claim 7, except a base position sensor configured to sense data indicative of a location of the base relative to the engine, and wherein the base is further configured to move the insertion tool arm in response to data received from the base position sensor.
Buckingham discloses an insertion tool arm with a base position sensor (“first sensor”) configured to sense data indicative of a location of the base relative to the engine (“object” which is part of the gas turbine), and wherein the base is further configured to move the insertion tool arm in response to data received from the base position sensor (“avoid the object”, Buckingham Col. 2, lines 32-36).
Walters discloses an insertion tool with a base that positions the tool arm, however does not disclose a sensor on the base. Buckingham, which is analogous art directed to a controlled base arm and segmented tool arm, discloses a sensor on the base which enables controlled movement of the base and avoid objects (Buckingham Col. 2, lines 35-36). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to further modify the insertion tool and assembly of Walters by providing a base position sensor configured to sense data indicative of a location of the base relative to the engine, and wherein the base is further configured to move the insertion tool arm in response to data received from the base position sensor, as taught by Buckingham, to control the movement of the base and avoid objects (Buckingham Col. 2, lines 35-36).

Claim(s) 9, and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walters (US 2019/0308319) in view of Hannott (US 2012/0312103), and in further view of Peters (US 2020/0319119).
In regards to claims 9 and 26, the modified tool and assembly of Walters, contains all of claimed elements as set forth in the rejection of claims 1 and 20, except an insertion tube extending at least partially through the access opening, wherein the insertion tool is configured to feed the plurality of segments of the insertion tool arm through the insertion tube into the cavity, and wherein the plurality of segments of the insertion tool arm are in the fixed position within the cavity relative to each other.
Peters discloses an insertion tube (2) extending at least partially through the access opening (85), wherein the insertion tool is configured to feed an insertion tool arm (70) through the insertion tube into the cavity, and wherein the insertion tool arm is in the fixed position within the cavity (Fig. 3c).
Walters discloses an insertion tool which is modified to have a flexible tool arm with segments, however does not disclose an insertion tube. Peters, which is analogous art directed to an inspection device for a gas turbine engine, discloses a guide pipe which provides clear and reproducible positioning and orientation (abstract, par. 12). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to further modify the insertion tool and assembly of Walters by providing an insertion tube extending at least partially through the access opening, wherein the insertion tool is configured to feed the insertion tool arm through the insertion tube into the cavity, and wherein the insertion tool arm is in the fixed position within the cavity, as taught by Peters, such that the plurality of segments of are fed through the insertion tube and in a fixed position relative to each other, to provide clear and reproducible positioning and orientation within the engine (Peters abstract, par. 12).
	In regards to claim 27, the modified assembly of Walters contains all of the claimed elements as set forth in the rejection of claim 1, except a feeder to increase or decrease the plurality of segments that are inserted into the cavity.
	Peters discloses a feeder (“insertion tube” Peters 2) capable of increasing or decreasing the plurality of segments that are inserted into the cavity (note that the insertion tube enables the insertion of a flexible tool arm of different construction types, see par. 74).
Walters discloses an insertion tool which is modified to have a flexible tool arm with segments, however does not disclose a feeder for the segments. Peters, which is analogous art directed to an inspection device for a gas turbine engine, discloses a guide pipe which provides clear and reproducible positioning and orientation (abstract, par. 12). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to further modify the assembly of Walters by providing a feeder to increase or decrease a portion of the insertion arm that are inserted into the cavity, as taught by Peters, such that the feeder increases or decreases the plurality of segments inserted into the cavity, to provide clear and reproducible positioning and orientation within the engine (Peters abstract, par. 12).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Colletii (US 9,733,195) discloses an insertion device with a movable base 55 with extendable tool arm 42.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE M PRAGER whose telephone number is (571)270-1412. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 5712721051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSE M PRAGER/Examiner, Art Unit 3745                                                                                                                                                                                                        
9/8/2022



/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745